Opinion

NORCOTT, J.
The sole issue in this appeal concerns the legal sufficiency of the notice given by the named plaintiff, Barbara Martin, to the named defendant, the *107town of Plainville (town),1 pursuant to General Statutes § 13a-149,2 in connection with injuries she had sustained from a fall on an allegedly defective sidewalk. The trial court granted the town’s motion to strike the complaint because the plaintiffs notice to the town failed to include a general description of her injuries as required by the statute. The Appellate Court upheld the trial court’s judgment; Martin v. Plainville, 40 Conn. App. 179, 183, 669 A.2d 1241 (1996); and this appeal followed. We granted certification limited to the issue of whether the Appellate Court correctly decided that the notice sent to the town pursuant to § 13a-149 was defective. Martin v. Plainville, 236 Conn. 912, 913, 673 A.2d 113 (1996). We affirm the judgment of the Appellate Court.
The factual and procedural predicates to this appeal are as follows. The plaintiff filed a notice of injury with the office of the town clerk via certified mail. In her letter of notice, the plaintiff stated that she had retained legal representation in connection with “injuries she sustained in a fall” and that she “was injured after she tripped over a defect in the sidewalk.” No other information was provided about either the nature of the injuries sustained by the plaintiff or the nature of the defect in the sidewalk.
*108The town moved to strike the plaintiffs complaint on the ground that the notice was defective in failing to provide a “general description” of the plaintiffs injuries as required by § 13a-149.3 In granting the town’s motion, the trial court found that the plaintiffs notice contained no description whatsoever of her injuries. The court concluded that the total absence of any description of the plaintiffs alleged injuries rendered the notice defective as a matter of law under the precedent set forth in Marino v. East Haven, 120 Conn. 577, 578, 182 A. 225 (1935) (written notice indicating that plaintiff “fell and was injured” was insufficient as matter of law due to lack of general description of plaintiffs injuries).
The Appellate Court, in a per curiam opinion, agreed with the trial court that Marino was controlling and dispositive, and that the plaintiffs notice was defective as a matter of law. Martin v. Plainville, supra, 40 Conn. App. 182. The Appellate Court also stated that its status as an intermediate court and the principle of stare deci-sis prevented it from “reexamining or reevaluating Supreme Court precedent.” Id.
On appeal, the plaintiff urges this court to overrule Marino as an outdated precedent that produces harsh results and conflicts with other cases interpreting the sufficiency of notice under § 13a-149. The plaintiff further argues that the statute’s savings clause provides her relief from the consequences of insufficient notice because the town did not demonstrate how it was harmed by her failure to provide a general description *109of her injuries. We decline this invitation to overrule Marino, and we conclude that the savings clause is not applicable in this case. Accordingly, we affirm the judgment of the Appellate Court.
Under the common law, municipalities enjoyed immunity for injuries caused by defective highways. White v. Burns, 213 Conn. 307, 313, 567 A.2d 1195 (1990); see also W. Prosser & W. Keeton, Torts (5th Ed. 1984) § 131. This immunity has been legislatively abrogated by § 13a-149, which allows a person to recover damages against a municipality for injuries caused by a defective highway. White v. Burns, supra, 312. Section 13a-149 provides the exclusive remedy for a person seeking redress against a municipality for such injuries. Sanzone v. Board of Police Commissioners, 219 Conn. 179, 192, 592 A.2d 912 (1991).
As a condition precedent to maintaining an action under § 13a-149, a plaintiff must provide a municipality with notice that meets the statutory requirements. Pratt v. Old Saybrook, 225 Conn. 177, 180, 621 A.2d 1322 (1993); Sanzone v. Board of Police Commissioners, supra, 219 Conn. 185; Marino v. East Haven, supra, 120 Conn. 578-79. The statute requires that the notice contain the following five essential elements: (1) written notice of the injury; (2) a general description of that injury; (3) the cause; (4) the time; and (5) the place thereof. Pratt v. Old Saybrook, supra, 180; Marino v. East Haven, supra, 579; Sizer v. Waterbury, 113 Conn. 145, 156, 154 A. 639 (1931). A plaintiff who fails to comply with these requirements cannot maintain a cause of action against a municipality. Pratt v. Old Saybrook, supra, 180-81; Marino v. East Haven, supra, 579; Nicholaus v. Bridgeport, 117 Conn. 398, 402, 167 A. 826 (1933).
In Marino v. East Haven, supra, 120 Conn. 578, the plaintiffs notice contained the statement that he “fell *110and was injured” on Merline Avenue in East Haven. The notice failed to provide any description of the injury. Id. This court held that a general description of the plaintiffs alleged injury was an essential element to a perfected notice under the statute. Id., 580-81. Because the notice lacked this essential element, we concluded that the notice was insufficient as a matter of law and that the plaintiffs action was thus barred. Id. Marino has been the law in this state for more than sixty years, and for the reasons set forth in this opinion, we are not persuaded that this precedent should be overruled.
The plaintiff first argues that Marino is an outdated precedent that produces harsh results. We note, however, that since 1935, when Marino was decided, the legislature has had many opportunities to amend the requirements for sufficient statutory notice in the manner suggested by the plaintiff, but has not done so. While we have recognized that legislative inaction is not the definitive guide to legislative intent; see Conway v. Wilton, 238 Conn. 653, 678, 680 A.2d 242 (1996); Streitweiser v. Middlesex Mutual Assurance Co., 219 Conn. 371, 379, 593 A.2d 498 (1991); we have also noted that “[t]he legislature is presumed to be aware of the inteipretation of a statute and ... its subsequent non-action may be understood as a validation of that interpretation. . . . This presumption is strengthened when the legislature has affirmatively reenacted the statute after the inteipretation in question.” (Internal quotation marks omitted.) Jolly, Inc. v. Zoning Board of Appeals, 237 Conn. 184, 200-201, 676 A.2d 831 (1996).
The most recent legislative activity involving this statute occurred with the enactment of the Tort Reform Act of 1986. Public Acts 1986, No. 86-338. The Tort Reform Act of 1986 substantially changed the notice requirement for maintaining an action against a municipality for injuries caused by defects in highways. Previously, a plaintiff could fulfill the requirement of notice *111either by furnishing a notice containing the five statutory elements, or by filing a cause of action within the time limit for notice. Under the Tort Reform Act of 1986, however, the plaintiff must furnish notice containing the five statutory elements as a condition precedent to bringing an action against a municipality. The mere filing of a cause of action no longer suffices. See Public Acts 1986, No. 86-338, § 14. The brief legislative commentary surrounding the amendment indicates that more specificity, beyond the mere filing of an action, is required so that a municipality can be apprised of a plaintiffs status for purposes of possible investigation and settlement. “Section 14 retains Section 13a-149 which is in [the] statute already .... [W]e eliminate the possibility of an individual who wants to bring [an] action against a town from just filing a suit. . . . The feeling here is if a notice is given to the town, the town has an opportunity to meet with the individual and work a settlement so, suit alon[e] does not give actual notice to the town. You must give notice to the town prior to bringing the suit.” 29 H.R. Proc., Pt. 16, 1986 Sess., p. 5741, remarks of Representative William Wollenberg. This legislative history manifests an intent to require more rather than less notice to the town. The legislative history of the statute does not support the plaintiffs argument that a mere statement of injury, without any description of such injury, should suffice under § 13a-149.
Further, there are sound reasons of public policy that support the continuance of our interpretation of § 13a-149 as expressed in Marino. As a matter of fundamental fairness, a municipality should be sufficiently apprised of a general description of a plaintiffs alleged injuries so that it can assess its exposure and allocate resources, which may be scarce in smaller towns, to facilitate an appropriate investigation and the hastening of a possible settlement. See, e.g., Lussier v. Dept. of Transporta*112tion, 228 Conn. 343, 354, 636 A.2d 808 (1994); Pratt v. Old Saybrook, supra, 225 Conn. 182; Sanzone v. Board of Police Commissioners, supra, 219 Conn. 198; Nicholaus v. Bridgeport, supra, 117 Conn. 400-401. Indeed, the entire strategy of a town’s legal defense might well be predicated on the nature of the injuries alleged. For example, a town might handle a claim alleging a hairline fracture of the small toe quite differently than one alleging a serious injury to the brain. The requirement that the plaintiff give a general description of the injury is a reasonable compromise between the giving of no description and the giving of a very specific one. See Sanzone v. Board of Police Commissioners, supra, 198 (“notice requirement strikes a balance between the public benefit and the private right to seek a remedy”).
The plaintiff further argues that Marino has been implicitly overruled. See Lussier v. Dept. of Transportation, supra, 228 Conn. 356 (notice describing location of defect in highway held to be sufficient in that it contained “ ‘reasonable definiteness’ ” to allow town to investigate complaint); Tedesco v. Dept. of Transportation, 36 Conn. App. 211, 214, 650 A.2d 579 (1994) (notice of location of defect adequately provided defendant with “a guide as to how to conduct further inquiries to protect Its interests”). These cases are inapposite, however, because neither dealt with the effect of the total absence of a general description of the injury. Moreover, nothing in the court’s reasoning in these cases suggests that we should depart from the rule established in Marino and implicitly reaffirmed by the legislature during its latest efforts regarding tort reform. Indeed, in Lussier, we explained: “The notice requirement is not intended merely to alert the [defendant] to the occurrence of an accident and resulting injury, but rather to permit the [defendant] to gather information to protect himself in the event of a lawsuit. . . . The purpose of the requirement of notice is to furnish the *113party against whom a claim was to be made such warning as would prompt him to make such inquiries as he might deem necessary or prudent for the preservation of his interests, and such information as would furnish him a reasonable guide in the conduct of such inquiries, and in obtaining such information as he might deem helpful for his protection.” (Citations omitted; emphasis added; internal quotation marks omitted.) Lussier v. Dept. of Transportation, supra, 354. We conclude, therefore, that there is nothing in these decisions that calls into question the continued viability of Marino.
The plaintiffs final argument is that the application of the statutory savings clause4 relieves her of the consequences of defective notice because the town failed to demonstrate how it was harmed by such defect. We are not persuaded.
The savings clause applies only where the information provided in the notice is inaccurate, not where information is entirely absent. Mascagna v. Derby, 123 Conn. 684, 685, 194 A. 728 (1937) (savings clause inapplicable where notice contains total absence of description of injury); Marino v. East Haven, supra, 120 Conn. 580 (same); see also Nicholaus v. Bridgeport, supra, 117 Conn. 401 (savings clause inapplicable where notice contains total absence of cause of injury). In the present case, the plaintiff cannot be afforded the relief of the savings clause because the notice she provided failed to give any description of the injury whatsoever and, thus, did not comport with one of the five fundamental requirements for perfected notice.
Finally, the plaintiffs concern about the harsh result that she perceives is produced by adherence to the *114statutory notice requirements is a concern best addressed to the legislature. This court cannot, by judicial fiat, amend an unambiguous and reasonable statute such as § 13a-149.
The judgment of the Appellate Court is affirmed.
In this opinion CALLAHAN, C. J., and PALMER and PETERS, Js., concurred.

 Although both Barbara Martin and her husband, John Martin, were plaintiffs at trial, only Barbara Martin has appealed. All references hereinafter to the plaintiff are to Barbara Martin. The plaintiffs original complaint was filed against the town and the abutting landowners, Robert and Bonnie Bostrom. The trial court granted the motion for summary judgment filed by the abutting landowners, leaving the town as the sole defendant in this action.


 GeneralStatutes § 13a-149 provides in pertinent part: “Any person injured in person or property by means of a defective road or bridge may recover damages from the party bound to keep it in repair. No action for any such injury sustained on or after October 1, 1982, shall be brought except within two years from the date of such injury. No action for any such injury shall be maintained against any town, city, corporation or borough, unless written notice of such injury and a general description of the same, and of the cause thereof and of the time and place of i1s occurrence, shall, within ninety days thereafter be given to a selectman or the clerk of such town, or to the *108clerk of such city or borough, or to the secretary or treasurer of such corporation. . . .”


 The town also argued that the notice was insufficient in failing to describe the nature of the defect alleged to have caused the plaintiffs fall. Because the trial court determined that the notice was insufficient due to the lack of a general description of the injury, it did not address the second issue as an alternative basis for granting the town’s motion to strike.


 The savings clause in § 13a-149 provides in relevant part that “[n]o notice given under the provisions of this section shall be held invalid or insufficient by reason of an inaccuracy in describing the injury or in stating the time, place or cause of its occurrence, if it appears that there was no intention to mislead or that such town . . . was not in fact misled thereby.”